Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
For the reasons set forth in my separate opinion in United States v Simpson, 10 USCMA 543, 28 CMR 109, I disagree with the conclusion of my brothers that the law officer's instructions in this case on the effect of prima facie evidence were not error prejudicial to the substantial rights of the accused.
I join with the Chief Judge in his belief that the law officer’s advice to the court-martial on the maximum sentence was erroneous and requires reversal. United States v Jones, 10 USCMA 532, 28 CMR 98.